On Motion made to this Court by Mr. Attorney General of Counsel for the Complainants in this Cause, it was prayed that a Sequestration might issue against the Defendant’s Real and personal Estate, for his Contempt in disobeying the several Process of this Court, and Contemning the Authority of the Same, which was opposed by Mr. Corbett of Counsel for the Defendant. Whereupon and on hearing what was alledged on both Sides, This Court Doth Order, That a Commission of Sequestration Do issue against the Estate real and personal of Stephen Bedon Junior the Defendant in this Cause returnable on or before day appointed by Law for Solemn Hearings in this Court in August next.
Alexr Stewart Deputy Register in Chancery